Joshua B. Cooley, Esquire
Ehrhardt, Elsner, and Cooley
215 Fidalgo Ave., Suite 201
Kenai, Alaska 99501

Phone: (907) 283-2876

Fax: (907) 283-2896

Email: josh@907legal.com
Attorneys for Charlotte & Thomas Baker

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA AT ANCHORAGE

 

CHARLOTTE M. BAKER; and )
)
THOMAS J. BAKER, )
)
Plaintiffs, )
)
v. )
)
SAFEWAY, INC. )
)

Defendant. } Case No.
)

COMPLAINT

COMES NOW Plaintiffs, CHARLOTTE BAKER and THOMAS BAKER, by and
through undersigned counsel, Joshua Cooley, Ehrhardt, Elsner, and Cooley, and for their
causes of action file this Complaint against Defendant, Safeway, Inc., and allege on

information and belief:

COMPLAINT
Charlotte Baker and Thomas Baker v. Safeway, Inc.,

Case 3:19-cv-00297-HRH Document1 Filed 11/20/19 Page 1 of 12
NATURE OF THE CASE

I, This is an action for damages arising from personal injury, negligence, and
negligent infliction of emotional distress. On November 22, 2017, Thomas Baker
(hereinafter, “Tom”) and Charlotte Baker (hereinafter, “Charlotte”) were shopping
together at the Soldotna Safeway, Inc. grocery store (hereinafter “Safeway”). Mrs. Baker
utilized a Mart Cart brand electronic motorized shopping cart (hereinafter, “Mart Cart”)
provided by Safeway so that she could: access Safeway from her vehicle, conduct her
shopping in Safeway, and then return to her vehicle. Tom assisted Charlotte by retrieving
the Mart Cart, and he accompanied Charlotte on foot while the two shopped. After finishing
their shopping, Tom and Charlotte exited Safeway and proceeded to their vehicle which
was parked in the disabled parking space immediately adjacent to a ramp leading from the
apron of the store to the Safeway parking lot. Prior to reaching the parking lot, the Mart
Cart Charlotte was riding on suddenly rolled over. Charlotte was thrown to the concrete
while Tom watched, horrified, by her side. Charlotte suffered grave injuries to both her
shoulder and arm from which she still suffers today, while Tom suffered severe emotional
distress.

2. Plaintiff Charlotte Baker was and is a resident of the Third Judicial! District,
residing in Soldotna, Alaska.

3. Plaintiff Thomas Baker was and is a resident of the Third Judicial District,

residing in Soldotna, Alaska.

COMPLAINT
Charlotte Baker and Thomas Baker v. Safeway, Inc.,

Case 3:19-cv-00297-HRH Document1 Filed 11/20/19 Page 2 of 12
4, All of the events which are the subject of this Complaint occurred within the
premises of the Safeway, Inc., grocery store and parking lot (“Safeway Premises”), both
owned by Safeway, Inc., and located at 44428 Sterling Hwy., Soldotna, Alaska 99669 in
the Third Judicial District.

5. Defendant Safeway, Inc., is a Delaware corporation, doing business in the

State of Alaska.

JURISDICTION AND VENUE
6. This action is brought under the Court’s diversity jurisdiction pursuant to
28 U.S.C § 1332. Damages exceed $100,000.00, exclusive of interest and costs, and the
controversy is between citizens of different states.
7. Venue is proper in Anchorage, Alaska as the court location is the most

proximate to the location where the damages were sustained.

FACTS GIVING RISE TO CAUSES OF ACTION
8. Plaintiffs re-allege and incorporate by reference paragraphs | through 8 as
if fully set forth herein, and further state as follows:
9. On November 22, 2017 Tom was a patron of the Safeway Premises.
10. On November 22, 2017 Charlotte was a patron of the Safeway Premises.
11. On November 22, 2017, Tom drove Charlotte to the Safeway Premises for
the purpose of shopping.

COMPLAINT
Charlotte Baker and Thomas Baker v. Safeway, Inc.,

Case 3:19-cv-00297-HRH Document1 Filed 11/20/19 Page 3 of 12
12. Upon arrival at the Safeway Premises, Tom parked the couple’s vehicle
immediately adjacent to the wheelchair access ramp in a parking space designated for
disabled patrons.

13. Tom entered the foyer of the Safeway and retrieved a Mart Cart shopping
cart so Charlotte could access Safeway to shop.

14. Tom brought the Mart Cart to the couple’s vehicle so that Charlotte could
use the Mart Cart to access Safeway.

15. Charlotte rode the cart directly from her parked vehicle, up the wheelchair
ramp, through Safeway foyer, and into the grocery portion of Safeway.

16. After completing their purchases, Charlotte drove the Mart Cart, with Tom
in close proximity, back to their vehicle parked in the Safeway Premises.

17. As Charlotte proceeded down the wheelchair ramp, the Mart Cart suddenly
encountered an impediment on the ramp, rolled over, and threw Charlotte to the ground.

18. Tom, standing in close proximity to Charlotte, watched helplessly as
Charlotte was thrown to the ground.

19. Charlotte suffered grave damages to her arm and shoulder as a direct and
proximate result of being thrown to the ground.

20, Charlotte’s broken arm was visibly broken and bulging against her skin.

COMPLAINT
Charlotte Baker and Thomas Baker v. Safeway, Inc.,

Case 3:19-cv-00297-HRH Document1 Filed 11/20/19 Page 4 of 12
21. Afraid to encourage any further damage by movement, Charlotte remained
on the concrete apron of the Safeway Premises until emergency personnel arrived to
assist her.

22. Tom, also afraid to further hurt Charlotte, could only stand-by while
Charlotte writhed in agony on the concrete apron.

23. Asa direct and proximate result of being thrown to the concrete, Charlotte
suffered a proximal humerus fracture and extensive damage to her shoulder, requiring
surgery, hospitalization, in-patient therapy, and extensive aftercare to be proven with
more specificity at trial.

24. Asa direct and proximate result of being thrown to the concrete, Charlotte
suffered permanent disfigurement in a manner to be proven with greater specificity at
trial.

25. Asadirect and proximate result of being thrown to the concrete, Charlotte
suffered emotional distress.

26. Asa direct and proximate result of witnessing the accident and significant
injuries sustained by Charlotte, Tom suffered contemporaneous shock as a result of the

sudden observation of Charlotte’s serious injuries and resultant severe emotional distress.

COMPLAINT
Charlotte Baker and Thomas Baker v. Safeway, Inc.,

Case 3:19-cv-00297-HRH Document1 Filed 11/20/19 Page 5 of 12
FIRST CAUSE OF ACTION
Negligence

27. — Plaintiffs re-allege and incorporate by reference paragraphs | through 26 as
if fully set forth herein, and further state, on information and belief, as follows:

28. That Safeway, Inc., as the owner and operator of the Safeway Premises, had
a duty to patrons to exercise reasonable care in the maintenance and management of the
Safeway Premises.

29. That Safeway, Inc. as the owner and operator of the Safeway Premises, had
a duty to make patrons aware of dangerous conditions thereon.

30. That Safeway, Inc., was negligent in that they failed to

a. adequately clear obstacles from the wheelchair ramp located
adjacent to the disabled parking space and the apron extending from Safeway to
the parking lot.

b. adequately maintain the wheelchair ramp located adjacent to the
disabled parking space and the apron extending from Safeway to the parking lot,
and to ensure that the transition from the concrete ramp to the asphalt parking lot
was safe for patrons.

c. adequately warn patrons of dangerous conditions on the Safeway

Premises.

COMPLAINT
Charlotte Baker and Thomas Baker v. Safeway, Inc.,

Case 3:19-cv-00297-HRH Document1 Filed 11/20/19 Page 6 of 12
d. remove impediments to travel from the area, including but not

limited to that portion of the ramp extending from the apron of the Safeway to the asphalt

parking lot.;
e. take additional steps to make the area safe;
f. adequately inspect, maintain, and clear the area;
g. properly block, barricade, or limit the use of the area until such time

as the impediment could be removed;

1. hire competent individuals to properly inspect and supervise the
Safeway Premises;

j. to properly train and supervise employees and/or agents in the
proper method of safely maintaining the Safeway Premises.

31. That despite her own due care and caution, Charlotte encountered an
impediment to travel and the Mart Cart rolled over and crashed as a result.

32. That in the absence of preventative measures, maintenance, and reasonable
warnings, the accident and injuries suffered by Charlotte were foreseeable by Safeway,
Inc., and preventable through the exercise of due care.

33. | That the breach of duty was negligent and a substantial factor in causing the
injuries, harms, and losses set forth more fully herein and to be proven at trial.

34. That as a direct and proximate result of Safeway, Inc.’s negligence,

Charlotte sustained losses and harms within the jurisdictional limits of this court,

COMPLAINT
Charlotte Baker and Thomas Baker v. Safeway, Inc.,

Case 3:19-cv-00297-HRH Document1 Filed 11/20/19 Page 7 of 12
including physical injury; emotional injury; past and future economic losses; permanent
disfigurement; past and future medical expenses, plus general damages for loss of quality
of life, pain and suffering, emotional distress and anxiety, and all other related injuries to

proven with greater specificity at trial.

SECOND CAUSE OF ACTION
Negligence

35. Plaintiffs re-allege and incorporate by reference paragraphs | through 34 as
if fully set forth herein, and further state, on information and belief, as follows:

36. That Safeway, Inc., as the owner and operator of the Safeway Premises, had
a duty to patrons to exercise reasonable care in the maintenance, management, and
supervision of the Mart Carts they provided to the stores disabled patrons and to others.

37. That disabled patrons are among Safeway’s most vulnerable patrons.

38. That Safeway is desirous of providing the disabled with safe access to
Safeway stores.

39. That Safeway, Inc. as the owner and operator of the Safeway Premises, had
a duty to make patrons aware of dangerous conditions presented by the Mart Carts
Safeway, Inc. provided to the stores disabled patrons and others.

40. That Safeway, Inc., was negligent in that they failed to

COMPLAINT
Charlotte Baker and Thomas Baker v. Safeway, Inc.,

Case 3:19-cv-00297-HRH Document1 Filed 11/20/19 Page 8 of 12
a. exercise due care in the inspection of the Mart Carts provided for
patron use;

b. exercise due care in the maintenance of the Mart Carts provided for
patron use;

c. exercise due care in the repair of the Mart Carts provided for patron
use;

d. exercise due care in the replacement of the Mart Carts provided for
patron use;

e. exercise due care in the supervision of employees/agents/contractors
tasked with ensuring that the Mart Carts provided for patron use were: safe to
operate, inspected, maintained, repaired, and replaced, and otherwise in
compliance with standards established by the Mart Cart manufacturer and/or
distributor;

f, exercise due care to ensure that the Mart Carts provided for patron
use were operated in a manner consistent with standards established by the Mart
Cart manufacturer and/or distributor;

41. That despite her own due care and caution, Charlotte rolled over and

crashed in the Mart Cart provided by Safeway Inc., as a direct and proximate result of

Safeway’s failure to exercise due care in their provision of the Mart Cart to Charlotte.

COMPLAINT
Charlotte Baker and Thomas Baker v. Safeway, Inc.,

Case 3:19-cv-00297-HRH Document1 Filed 11/20/19 Page 9 of 12
42. That the accident and injuries suffered by Chariotte’s use of the Mart Cart
were foreseeable by Safeway, Inc. and preventable through the exercise of due care.

43. That the breach of that duty was negligent and a substantial factor in
causing the injuries, harms, and losses to Charlotte set forth more fully herein and to be
proven at trial.

44,‘ That as a direct and proximate result of Safeway, Inc.’s negligent provision
of the Mart Cart to Charlotte, Charlotte sustained injuries requiring extensive medical
care,

45. That as a direct and proximate result of Safeway, Inc.’s negligence,
Charlotte sustained losses and harms within the jurisdictional limits of this court,
including physical injury; emotional injury; past and future economic losses; permanent
disfigurement; past and future medical expenses, plus general damages for loss of quality
of life, pain and suffering, emotional distress and anxiety, and all other related injuries to

proven with greater specificity at trial.

THIRD CAUSE OF ACTION
Negligent Infliction of Emotional Distress
46. Plaintiffs re-allege and incorporate by reference paragraphs | through 45 as

if fully set forth herein, and further state, on information and belief, as follows:

10
COMPLAINT
Charlotte Baker and Thomas Baker v. Safeway, Inc.,

Case 3:19-cv-00297-HRH Document 1 Filed 11/20/19 Page 10 of 12
47, That Safeway, Inc., as the owner and operator of the Safeway Premises,
owed Charlotte the exercise of reasonable care, failed to exercise that reasonable care,
caused Charlotte’s accident and injuries by their negligence, and that negligence caused
Charlotte to sustain significant damages as described in this Complaint.

48. That Tom is the husband of Charlotte and cares for her deeply.

49, That Tom contemporaneously witnessed the accident and aftermath, and
experienced shock as a result of the sudden sensory observation of Charlotte’s serious
injuries,

50, That as a result of this contemporaneous observation and the appreciation

of the significance of the injuries to Charlotte, Tom suffered severe emotional distress.

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs Thomas Baker and Charlotte Baker request that
judgment be entered against the Defendant Safeway, Inc., as follows:

1. General damages within the jurisdictional limits of this Court and according to
proof at the time of trial;

2. Special damages within the jurisdictional limits of this Court and according to
proof at the time of trial;

3. For pre-judgment and post-judgment interest as provided by law;

4. For attorneys’ fees and costs as provided by law; and

11
COMPLAINT

Charlotte Baker and Thomas Baker v. Safeway, Inc.,

Case 3:19-cv-00297-HRH Document1 Filed 11/20/19 Page 11 of 12
5. For such other and further relief as the court may deem just and equitable.

DATED: Wednesday, November 20, 2019.

Joshua B. Cooley
Ehrhardt, Elsner, and Cooley
Attomey for: Charlotte Baker & Thomas Baker

 

 

COMPLAINT
Charlotte Baker and Thomas Baker v. Safeway, Inc.,

Case 3:19-cv-00297-HRH Document1 Filed 11/20/19 Page 12 of 12
